Title: Abigail Adams to Daniel Roberdeau, 15 December 1777
From: Adams, Abigail
To: Roberdeau, Daniel


     
      Dear Sir
      Braintree, ca. 15 December 1777
     
     Your obliging favour came to hand yesterday in the absence of my dearest Friend, and as he will not I fear reach home before tis too late to write by the post, or this conveyance, I have venturd to take up the pen least you should accuse him of neglect or inattention.
     I have been the more readily induced to write as it gives me an opportunity of acknowledging with gratitude the many civilities which Mr. Adams assures me he received from you and your worthy Sisters whilst he was an inmate in your family.
     Be pleased Sir to acquaint them that I shall ever retain a gratefull Sence of their kindness.
     The fresh instance of your regard to my worthy partner, and the honour conferd upon him by the important Embassy to which you have deputed him, together with the Sympathy you discover for his domestick happiness demands my warmest acknowledgments, tho I feel that the distinction given him by his Country must be at the expence of my present tranquility and happiness.
     Taught both by his precept and example to sacrifice every private view to the publick good, ought I to say that I fear he will not be able to withstand the solicitations of his Friends upon this occassion, tho his partial knowledg of the Language will be an objection with him.
     O Sir you who know as my dear Mr. Adams has informd me by melancholy experience, what it is to be seperated from one of the worthyest of women, and the dearest connexion in life, will forgive me when I say this is the hardest conflict I ever endured.
     Danger and hazard, fear and anxiety will ever be uppermost in my mind, tho I have made use of his absence to prepare my mind for what I apprehend must take place least I should unnecessaryly embarras him.
     I could easily sur mount the Dangers of the Sea and every other impediment, provided his tenderness would suffer me to accompany him.
     At present he knows nothing of the appointment as the Presidents and all other Letters have come to my hand in his absence.
     I shall endeavour as much as posible to leave him free to act for himself as he thinks best.
     My most respectfull regards to Mrs. Climer and Roberdeau whom Mr. Adams always speaks of with the affection of a Brother. Love to Miss Nancy and the other little folks whose Names I have forgot. I must beg your Excuse for troubling you with this Epistle, and ask leave to subscribe myself your obliged Friend,
     
      AA
     
    